DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Objections
Claim 20 is objected to because of the following informalities:
As to claim 20, “computer readable” should be hyphenated.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 11, the claim language recites a “terminal device”.  However, it appears that the terminal device would reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system.  Software alone is directed to non-statutory subject matter.  Applicant is advised to amend the claims to include a hardware element (i.e., a processor and/or memory) in order to overcome the 101 rejection.  Claims 12-19 do not cure the deficiencies of the claim on which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196